826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Yukihiko YASUHARA.
Appeal No. 86-1634
United States Court of Appeals, Federal Circuit.
July 15, 1987.

Before BISSELL, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board) sustaining the rejection of claim 8* in Yukihiko Yasuhara's (appellant) utility patent application Serial No. 069,509, is affirmed on the basis of the board's opinion of March 31, 1986.

OPINION

2
The claim at issue relates to an armature winding configuration for a rotary motor.  The configuration is of a central portion and a peripheral portion.  The peripheral portion is constructed of windings spaced away from the center of the armature by a support member, with the windings located outwardly from that member.  The claim also requires that the peripheral portion be exposed to 'the ambient.'


3
In sustaining the examiner's rejection of the claim, the board determined that one of ordinary skill in the art would have been sufficiently aware of the factors of motor design that the claimed invention would have been obvious from the prior art.  That determination was particularly aided by a prior art patent to Htsui which was found to disclose an armature winding with segments carried on an outside support surface, thus suggesting the outward spacing of portions of an armature winding away from its rotary support.  Armature winding arrangements disclosed in prior art patents, such as Belfils or Siemens, were found to enable one of ordinary skill in the art to realize that enhanced cooling would be a beneficial result of alternative armature spacing arrangements.


4
Appellant challenges the board's conclusion that the prior art suggests spacing portions of an armature winding either away from its rotary support or into separate groups.  However, in view of Htsui, we cannot say such findings were in error.  The board also found Htsui to be exposed to 'the ambient' in the same sense as appellant's design.


5
Appellant argues that the board's decision is 'improper' because it fails to consider 'improved and unexpected results of the unique structural relationship achieved by separating the winding into distinct groups and having spaced portions of the windings held away from the rotating armature.'  However, we reject this argument as unsupported by the evidence.


6
Upon consideration of the board's findings on the level of ordinary skill in the art at the time of the invention, we also reject the argument that teachings of the various references could not be combined to produce the result which appellant has claimed as an invention.



*
 On June 8, 1987, this court granted appellant's motion to limit the appeal to consideration of dependent claim 8 in the pending patent application